
	
		III
		110th CONGRESS
		2d Session
		S. RES. 636
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2008
			Mr. Lieberman (for
			 himself, Mr. Graham,
			 Mr. McCain, Mr.
			 Enzi, Mr. Martinez,
			 Mr. Bond, Mr.
			 Wicker, Mr. Cornyn,
			 Mr. Crapo, Mr.
			 Allard, Mr. Thune,
			 Mr. Barrasso, and
			 Mr. Inhofe) submitted the following
			 resolution; which was referred to the Committee on Armed
			 Services
		
		RESOLUTION
		Recognizing the strategic success of the
		  troop surge in Iraq and expressing gratitude to the members of the United
		  States Armed Forces who made that success possible.
	
	
		Whereas, by the end of 2006, it had become clear that,
			 despite exceptional efforts and sacrifices on the part of the United States
			 Armed Forces in Iraq, the United States was pursuing a failed strategy in
			 Iraq;
		Whereas, by the end of 2006, large-scale sectarian
			 violence was accelerating throughout Iraq, al Qaeda had established significant
			 safe havens there, militias sponsored by the Government of Iran had seized
			 effective control of large swaths of Iraq, and the Government of Iraq was
			 suffering from political paralysis;
		Whereas, by the end of 2006, insurgents and death squads
			 were killing more than 3,000 civilians in Iraq each month and coalition forces
			 were sustaining more than 1,200 attacks each week;
		Whereas, in December 2006, the Iraq Study Group warned
			 that the United States is facing one of its most difficult and
			 significant international challenges in decades in Iraq and that
			 Iraq is vital to regional and even global stability, and is critical to
			 U.S. interests;
		Whereas, in December 2004, Osama bin Laden said the
			 following of the war in Iraq: The most important and serious issue today
			 for the whole world is this Third World War… . The world’s millstone and pillar
			 is Baghdad, the capital of the caliphate.;
		Whereas, on January 10, 2007, in an address to the Nation,
			 President George W. Bush acknowledged that the situation in Iraq was
			 unacceptable and announced his intention to put in place a new
			 strategy, subsequently known as the surge;
		Whereas President Bush nominated and the Senate confirmed
			 General David H. Petraeus as the Commander of Multi-National Forces—Iraq, a
			 position he assumed on February 10, 2007;
		Whereas General Petraeus, upon assuming command, and in
			 partnership with Lieutenant General Raymond Odierno, the Commander of
			 Multi-National Corps—Iraq, and United States Ambassador to Iraq Ryan Crocker,
			 developed a comprehensive civil-military counterinsurgency campaign plan to
			 reverse Iraq’s slide into chaos, defeat the enemies of the United States in
			 Iraq, and, in partnership with the Iraqi Security Forces and the Government of
			 Iraq, reestablish security across the country;
		Whereas, under the previous strategy, the overwhelming
			 majority of United States combat forces were concentrated on a small number of
			 large forward operating bases and were not assigned the mission of providing
			 security for the people of Iraq against insurgents, terrorists, and militia
			 fighters, in part because there were insufficient members of the United States
			 Armed Forces in Iraq to do so;
		Whereas, as an integral component of the surge,
			 approximately 5 additional United States Army brigades and 2 United States
			 Marine Corps battalions were deployed to Iraq;
		Whereas, as an integral component of the surge, members of
			 the United States Armed Forces were deployed out of large forward operating
			 bases onto small bases throughout Baghdad and other key population centers,
			 partnering with the Iraqi Security Forces to provide security for the local
			 population against insurgents, terrorists, and militia fighters;
		Whereas additional members of the United States Armed
			 Forces began moving into Iraq in January 2007 and reached full strength in June
			 2007;
		Whereas, as a consequence of the additional forces needed
			 in Iraq, in April 2007 the United States Army added 3 months to the standard
			 year-long tour for all active duty soldiers in Iraq and Afghanistan, and the
			 United States Marine Corps added 3 months to the standard 6-month tour for all
			 active duty Marines in Iraq and Afghanistan;
		Whereas, as an integral component of the surge, members of
			 the United States Armed Forces began simultaneous and successive offensive
			 operations, in partnership with the Iraqi Security Forces, of unprecedented
			 breadth, continuity, and sophistication, striking multiple enemy safe havens
			 and lines of communication at the same time;
		Whereas, as an integral component of the surge, additional
			 members of the United States Armed Forces were deployed to Anbar province to
			 provide essential support to the nascent tribal revolt against al Qaeda in that
			 province;
		Whereas those additional members of the United States
			 Armed Forces played a critical role in the success and spread of anti-Qaeda
			 Sunni tribal groups in Anbar province and subsequently in other regions of
			 Iraq;
		Whereas, since the start of the surge in January 2007,
			 there have been marked and hopeful improvements in almost every political,
			 security, and economic indicator in Iraq;
		Whereas, in 2007, General Petraeus described Iraq as
			 the central front of al Qaeda’s global campaign;
		Whereas, in 2008, as a consequence of the success of the
			 surge, al Qaeda has been dealt what Director of Central Intelligence Michael
			 Hayden assesses as a near strategic defeat in Iraq;
		Whereas, as a consequence of the success of the surge,
			 militias backed by the Government of Iran have been routed from major
			 population centers in Iraq and no longer control significant swaths of
			 territory;
		Whereas, as a consequence of the success of the surge,
			 sectarian violence in Iraq has fallen dramatically and has been almost entirely
			 eliminated;
		Whereas, as a consequence of the success of the surge,
			 overall insurgent attacks have fallen by approximately 80 percent since June
			 2007 and are at their lowest level since March 2004;
		Whereas, as a consequence of the success of the surge,
			 United States casualties in Iraq have dropped dramatically and United States
			 combat deaths in Iraq in July 2008 were lower than in any other month since the
			 beginning of the war;
		Whereas, as a consequence of the success of the surge, the
			 Government of Iraq has made significant strides in advancing sectarian
			 reconciliation and achieving political progress, including the passage of key
			 benchmark legislation;
		Whereas, as a consequence of the success of the surge, the
			 Iraqi Security Forces have improved markedly and approximately 70 percent of
			 Iraqi combat battalions are now leading operations in their areas; and
		Whereas, as a consequence of the success of the surge,
			 General Petraeus concluded in 2008 that conditions on the ground in Iraq could
			 permit the additional brigades and battalions dispatched to Iraq in 2007 as
			 part of the surge to be safely redeployed without replacement, and all such
			 brigades and battalions have been successfully withdrawn without replacement:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)commends and
			 expresses its gratitude to the men and women of the United States Armed Forces
			 for the service, sacrifices, and heroism that made the success of the troop
			 surge in Iraq possible;
			(2)commends and
			 expresses its gratitude to General David H. Petraeus, General Raymond Odierno,
			 and Ambassador Ryan Crocker for the distinguished wartime leadership that made
			 the success of the troop surge in Iraq possible;
			(3)recognizes the
			 success of the troop surge in Iraq and its strategic significance in advancing
			 the vital national interests of the United States in Iraq, the Middle East, and
			 the world, in particular as a strategic victory in a central front of the war
			 on terrorism; and
			(4)recognizes that
			 the hard-won gains achieved as a result of the troop surge in Iraq are
			 significant but not yet permanent and that it is imperative that no action be
			 taken that jeopardizes those gains or dishonors the service and sacrifice of
			 the men and women of the United States Armed Forces who made those gains
			 possible.
			
